     3:18-cv-03087-SEM-TSH # 52     Page 1 of 11                                    E-FILED
                                                          Tuesday, 12 May, 2020 04:29:59 PM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

KIM JENSEN, as the parent           )
and legal guardian of, KJ,          )
a disabled minor,                   )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     No. 18-cv-3087
                                    )
CHADDOCK,                           )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Plaintiff Kim Jensen’s Motion

to Quash Subpoena Issued to Lakes Life Skills (d/e 45). For the reasons

set forth below, the Motion is DENIED.

                               BACKGROUND

      Jensen brings this case on behalf of her minor daughter KJ. KJ is

disabled with psychological and developmental impairments. From

September 2016 to September 2017, KJ was an inpatient at Defendant

Chaddock. Chaddock is a residential treatment facility for children and

young adults who have suffered trauma. On August 27, 2017, KJ and two

other minor inpatient girls left the Chaddock facility in the evening without

permission. KJ was 15 years old at the time. The three girls went to a
                                 Page 1 of 11
     3:18-cv-03087-SEM-TSH # 52      Page 2 of 11




house off of Chaddock’s property. Adult men at the house allegedly hit KJ

with a pipe, showed the girls pornography, gave the girls alcoholic

beverages and illegal drugs, had sex with the other two girls , and sexually

assaulted KJ (collectively the Assault). See Opinion entered September

18, 2018 (29), at 2-3. Jensen brought this action against Chaddock for

alleged negligent and willful and wanton conduct that proximately caused

KJ’s injuries from the Assault. See Id., at 4-17.

      After the Assault, KJ underwent treatment at various healthcare

facilities. In February 2019, KJ left a residential rehabilitation facility named

NeuroRestorative. Since her departure from NeuroRestorative, KJ has

lived at Mosaic, a residential facility in Osceola, Iowa, and thereafter, a

group facility called Lakes Life Skills in Spirit Lake, Iowa. Defendant

Chaddock’s Response Brief to Plaintiff’s Motion to Quash and Request for

Alternative Relief (47) (Response), Exhibit G-1, Expert Report and

Disclosure of Sheela Raja, Ph.D., Licensed Clinical Psychologist, dated

March 16, 2020 (Raja Report), at 10-12.

      On May 24, 2019, Chaddock served its First Set of Interrogatories to

Plaintiff and First Set of Requests for Production of Documents to Plaintiff.

Motion, Exhibit A. Request to Produce No. 4 asked for:




                                 Page 2 of 11
     3:18-cv-03087-SEM-TSH # 52    Page 3 of 11




     4.     All data, including medical reports and records, as to
     physical or mental condition of minor KJ since the date of the
     August 2017 occurrence alleged in Plaintiff s Complaint.

Motion, Exhibit A, Request to Produce No. 4. Jensen responded that she

would produce all records in her possession. Jensen produced no records

from Mosaic or Lakes Life Skills. She states that she did not have any

medical records from these facilities. See Reply In Support Of Plaintiff’s

Motion To Quash Subpoena To Lakes Life Skills, (d/e 51) (Reply), at 1.

     Chaddock’s Interrogatories Nos. 7 and 24 asked for the following:

     7.     With regard to minor KJ's injuries, state:
            (a) The name and address of each attending
                  physician and/or health care professional;
            (b) The name and address of each consulting
                  physician and/or other health care professional;
            (c) The name and address of each person and/or
                  laboratory taking any X-ray, MRI and/or other
                  radiological tests;
            (d) The date or inclusive dates of which each of them
                  rendered you service;
            (e) The amounts to date of their respective bills for
                  service; and
            (f)   From which of them you have written reports.
     ....

     24.    Following the August 2017 occurrence, list all of the
     places the minor KJ has resided including the name(s) of the
     responsible party and addresses for each residence.

Response, Exhibit A, Interrogatories 7 and 24. Jensen responded by

referring Chaddock to the medical records produced. See Motion, Exhibit

B, Jensen’s Response to Chaddock’s Interrogatories and Requests to
                                Page 3 of 11
     3:18-cv-03087-SEM-TSH # 52     Page 4 of 11




Produce, Answers to Interrogatories 7 and 24. Jensen again did not

produce any records from Mosaic or Lakes Life Skills.

      In October 2019, Chaddock’s attorneys deposed KJ at Lakes Life

Skills. Response, at 6; Reply, at 1.

      On January 16, 2020, Chaddock’s attorney Linnea Schramm asked

Jensen’s attorney Ed Manzke for records from the facilities where KJ lived

after leaving Chaddock:

      We do not have any information or records from any school or
      other residential facility where your client was after she left
      Chaddock.

      Please provide us with the information and/or the records so we
      can keep this case moving along.

Response, Exhibit H, Email dated January 16, 2020. Attorney Manzke

responded:

      Any post-Chaddock records in our possession have already
      been produced.

Response, Exhibit H, Email dated January 16, 2020.

      Attorney Schramm responded by asking for a list of facilities:

      Ed, could you then provide us with an up to date list of all
      schools/residential facilities where she has been since
      her discharge from Chaddock.

Response, Exhibit H, Email dated January 17, 2020. Attorney Manzke

agreed to provide the list:

                                Page 4 of 11
      3:18-cv-03087-SEM-TSH # 52      Page 5 of 11




       Yes, I will work on that this week.

Response, Exhibit H, Email dated January 20, 2020. A list was not

provided. See Response, at 8.

       On January 30, 2020, attorney Schramm sent an email that asked for

the list of facilities and authorizations for records:

               As a reminder, we had requested a list of the residential
       facilities that KJ has been in since she left Chaddock. We will
       also need signed and entered HIPAA and authorization forms
       for each. Please provide as soon as possible so we can get
       subpoenas out for those records and if we need to depose any
       of the individuals we will need to get those scheduled as soon
       as possible.

Response, Exhibit H, Email dated January 30, 2020. The materials

submitted do not contain a response to this email. The materials submitted

also do not indicate that Jensen’s attorneys ever provided the requested list

of facilities.

       Fact discovery closed on March 1, 2020.

       On or about March 15, 2020, Jensen disclosed Dr. Sheela Raja,

Ph.D., as one of her experts and produced an expert report. Dr. Raja

opined in her report that KJ suffered permanent injuries from the Assault

that would require treatment for the rest of her life. Dr. Raja noted that KJ

received care at Mosaic and continued to receive care at Lakes Life Skills.

Raja Report, at 12, 29. Dr. Raja relied on her interviews of Jensen, KJ’s

                                  Page 5 of 11
       3:18-cv-03087-SEM-TSH # 52             Page 6 of 11




father, KJ, and KJ’s therapist in her report. Dr. Raja did not review records

of either Mosaic or Lakes Life Skills. See Raja Report, at 4-5, 13-24.

       On April 23, 2020, the attorneys for the parties were arranging for the

deposition of Dr. Raja. Attorney for Chaddock, James Abbott, asked again

for the medical records from Lakes Life Skills and Mosaic:

       Ed:

       I could depose Dr. Raja in early May, but we still need your
       client's subsequent residential treatment records, which we
       previously asked for. Dr. Raja specifically references Mosaic, a
       residential facility in Osceola, Iowa, and of course Lakes Life
       Skills in Spirit Lake, Iowa where she currently resides. We can
       tentatively set the deposition for May 11 or 12, but we must
       insist upon receiving these records prior to her deposition going
       forward, particularly in light of her causation and damages
       opinions.

Response, Exhibit J, Email dated April 23, 2020. Attorneys for Jensen told

attorney Abbott that Jensen did not have them. Response, at 9-10.1

       On April 23, 2020, attorneys for Chaddock issued a subpoena

(Subpoena) to Lakes Life Skill for all records related to KJ. Motion, Exhibit

A, Subpoena. Chaddock intends to issue a similar subpoena to Mosaic.

Jensen filed the Motion to quash the Subpoena.




1
  The Response indicates that Jensen’s attorneys responded by email that they did not have any such
records. Response, at 9-10. No such emails were submitted to the Court. Jensen’s response, however,
does not dispute Chaddock’s version of this event.
                                         Page 6 of 11
     3:18-cv-03087-SEM-TSH # 52      Page 7 of 11




      Jensen moves to quash the Subpoena as untimely because

Chaddock issued the Subpoena after fact discovery closed. She argues

that allowing compliance with the Subpoena will cause delays in this case

and increased costs because Dr. Raja will need to review the records and

revise her report. She says that the trial date could be delayed as a result.

Chaddock responds that Jensen had an obligation under Rule 26(e) to

supplement her discovery responses with these records. Chaddock also

claims that it did not know that Jensen would not produce records from

Lakes Life Skills and Mosaic until April 23, 2020. See Motion, at 2;

Response, at 9-10; Reply, at 2.

                                  ANALYSIS

      District Courts have broad discretion in discovery matters. Packman

v. Chicago Tribune Co., 267 F.3d 628, 646 (7th Cir. 2001). A party must be

diligent in pursuing the perceived inadequacies in discovery and the trial

court does not abuse its discretion if a party untimely seeks to compel

inadequate discovery responses. Packman, 267 F.3d at 647. However,

even an untimely filed motion to compel may still be allowed if the party

demonstrates actual and substantial prejudice resulting from the denial of

discovery. Id.




                                  Page 7 of 11
      3:18-cv-03087-SEM-TSH # 52      Page 8 of 11




      In this case, Dr. Raja has opined that KJ has permanent injuries that

will require treatment for the rest of her life. Lakes Life Skills is currently

providing KJ with care. Mosaic provided KJ with care after February 2019

and until KJ left and went to Lakes Life Skills. The medical records from

Lakes Like Skills and Mosaic are directly relevant to evaluating and

responding to Dr. Raja’s expert opinions. Jensen objects because the

Subpoena is untimely and will delay the case and increase costs.

      The Court agrees that Chaddock should have issued the Subpoena

before fact discovery closed on March 1, 2020. Chaddock argues that it

did not know that Jensen would not produce the records until April 23,

2020. The Court disagrees. By January 17, 2020, at the latest, Jensen’s

attorneys told Chaddock’s attorneys that Jensen did not have medical

records from Lakes Life Skills and Mosaic. Chaddock’s attorney asked for

a list of facilities KJ lived at after Chaddock. Jensen’s attorneys agreed on

January 20, 2020 to provide a list, but evidently never did. Chaddock’s

attorney in the January 30, 2020 email repeated the request for the list.

The January 30, 2020 email recognized that Chaddock would need to

subpoena those records. Even though Jensen apparently never provided a

list of facilities, Chaddock’s attorneys deposed KJ at Lakes Life Skills in

October 2019. Chaddock’s attorneys, therefore, knew that they wanted

                                  Page 8 of 11
      3:18-cv-03087-SEM-TSH # 52     Page 9 of 11




records from that facility even without the requested list of facilities.

Chaddock’s attorneys should have served the Subpoena before the March

1, 2020 fact discovery deadline.

      The significance of the records from Mosaic and Lakes Life Skills,

however, became more apparent after fact discovery closed and Jensen’s

expert Dr. Raja issued her report. Chaddock then knew that Dr. Raja

opined that KJ suffered permanent injuries that would require life-long

treatment. The records are directly relevant to those opinions. The records

would provide the finder of fact in this case with directly relevant

information to evaluate Dr. Raja’s opinions on the damages to KJ. The

records, therefore, are important to a central issue in the case if Jensen

established liability. The relevance of the information weighs heavily in

favor of denying the Motion and requiring Lakes Life Skills to comply with

the Subpoena.

      The prejudice to Jensen is delay and added costs. Dr. Raja will have

to review the additional medical records and revise her report. Chaddock’s

experts may need time to review the medical reports before issuing

opinions. All this will add some cost and may cause delay in the trial date.

      The Court, in its discretion, finds that in this case under these

circumstances, the benefits of the additional information outweigh the

                                  Page 9 of 11
     3:18-cv-03087-SEM-TSH # 52    Page 10 of 11




possible harm from delay and additional costs. Dr. Raja has opined that KJ

will need life-long care for permanent injuries. The medical records from

Mosaic and Lakes Life Skills are the most current evidence of her condition

and her need for care. The evidence is directly relevant to the validity of

Dr. Raja’s opinions, and so, to the appropriate amount of damages in this

case should Jensen establish liability. Jensen also should have either

amended her answers to interrogatories 7 and 24 to provide responsive

information regarding KJ’s care at Mosaic and Lakes Life Skills or

supplemented her document production with records from those facilities.

Under these circumstances, the Court will not quash the Subpoena. The

Court finds that the prejudice to Chaddock from quashing the Subpoena

outweighs any harm to Jensen by delaying the completion of discovery.

The Court further allows Chaddock to serve a comparable subpoena on

Mosaic.

      This result will require an adjustment to the expert discovery

schedule. The Court directs the attorneys for the parties to meet and

confer and propose an amended discovery schedule to the Court by June

1, 2020.

      THERERFORE, IT IS ORDERED that Plaintiff Kim Jensen’s Motion

to Quash Subpoena Issued to Lakes Life Skills (d/e 45) is DENIED. Lakes

                               Page 10 of 11
     3:18-cv-03087-SEM-TSH # 52   Page 11 of 11




Life Skills is directed to provide the subpoenaed documents to the parties

by June 1, 2020. Defendant Chaddock is authorized to serve a

comparable subpoena for medical records on Mosaic of Osceola, Iowa, by

May 19, 2020. Counsel for the parties are directed to meet and confer and

file by June 1, 2020, a proposed amended discovery schedule.

ENTER: May 12, 2020




                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 11 of 11
